


Exhibit 10.23b


AMENDMENT NO. 2
TO AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 2 dated as of July 20, 2015 (this “Amendment”), is made to
the Amended and Restated Credit Agreement dated as of May 21, 2013 (as
heretofore amended, supplemented or otherwise modified, including pursuant to
Amendment No. 1 dated as of July 15, 2014, the “Credit Agreement”), among
CENTENE CORPORATION (the “Company”), the financial institutions from time to
time party thereto (the “Lenders”) and BARCLAYS BANK PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).


WHEREAS, the Lenders have agreed to extend credit to the Company under the
Credit Agreement on the terms and subject to the conditions set forth therein.


WHEREAS, the Company has notified the Lenders and the Administrative Agent that
it has entered into the HN Acquisition Agreement (as defined below) and intends
to consummate the HN Acquisition (as defined below).


WHEREAS, the Company has requested that the Lenders and the Administrative Agent
consent to amend certain provisions of the Credit Agreement to permit the HN
Escrow Transactions (as defined below).


WHEREAS, the Lenders whose signatures appear below, constituting the Required
Lenders, and the Administrative Agent have agreed to so amend the Credit
Agreement on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.     Definitions. Capitalized terms used in this Amendment and not otherwise
defined are used herein as defined in the Credit Agreement.


2.     Amendment of Credit Agreement. Effective as of the Amendment Effective
Date (as defined below), the Credit Agreement shall be amended as follows:


(a)     Section 1.1 of the Credit Agreement is amended by inserting the
following definitions in proper alphabetical order:
    
“HN” means Health Net, Inc., a Delaware corporation.
    
“HN Acquisition” means the acquisition by the Company of all of the issued and
outstanding equity interests of HN pursuant to the HN Acquisition Agreement.


“HN Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
July 2, 2015, by and among the Company, Chopin Merger Sub I, Inc., Chopin Merger
Sub II, Inc. and HN.


“HN Closing Date” means the date on which the HN Acquisition is consummated.


“HN Escrow Transactions” means, collectively, the issuance and sale by a
Permitted Escrow Subsidiary of one or more series of HN Acquisition Notes in a
public offering or in a Rule 144A or other private placement on or before the HN
Closing Date and the Permitted Escrow Transactions, and all activities
incidental thereto.




--------------------------------------------------------------------------------






“HN Acquisition Notes” means senior unsecured (except as contemplated by the
definition of “Permitted Escrow Transactions”) notes of a Permitted Escrow
Subsidiary in an aggregate principal amount not to exceed $2,670,000,000 issued
and sold to (a) provide a portion of the cash consideration payable for the HN
Acquisition and to consummate the other transactions contemplated by the HN
Acquisition Agreement, (b) finance consent fees, if any, in connection with a
consent solicitation with respect to HN’s 6.375% Senior Notes due 2017 and the
related indenture to obtain from the requisite holders thereof an agreement that
the change of control repurchase rights shall not apply with respect to the HN
Acquisition contained therein (the “Change of Control Waiver”), (c) prepay all
of the existing and outstanding indebtedness of HN and its subsidiaries
outstanding under the Credit Agreement dated as of October 24, 2011 (as amended
prior to the date hereof, the “Acquired Company Credit Agreement”), among HN,
the lenders party thereto and Bank of America, N.A., as administrative agent and
terminate the Acquired Company Credit Agreement, (d) repurchase HN’s 6.375%
Senior Notes due 2017 pursuant to the required change of control offer if the
Change of Control Waiver is not obtained, (e) pay fees, commissions and expenses
in connection with the foregoing and (f) finance ongoing working capital
requirements and other general corporate purposes.


“Permitted Escrow Funds” means, with respect to any HN Acquisition Notes issued
prior to the HN Closing Date, the sum of (a) the aggregate cash proceeds
received by a Permitted Escrow Subsidiary from the issuance and sale of such HN
Acquisition Notes, plus (b) cash and cash equivalents (including U.S. government
securities) deposited to prefund interest accruing on such HN Acquisition Notes
for the escrow period provided in the escrow agreement applicable to such HN
Acquisition Notes, plus, (c) all premium, fees, expenses or other amounts
payable in connection with the HN Escrow Transactions, plus, in each case, any
interest or other earnings thereon and all proceeds or products of the
foregoing.


“Permitted Escrow Subsidiary” means a wholly-owned limited purpose Subsidiary of
the Company formed solely for the purposes of, and that solely engages in, the
HN Escrow Transactions; provided that such Permitted Escrow Subsidiary (a) has
no assets or liabilities other than (i) cash and cash equivalents (including
U.S. government securities) constituting Permitted Escrow Funds and (ii)
obligations under the HN Acquisition Notes or otherwise arising out of the
Permitted Escrow Transactions and (b) is merged into or consolidated with the
Company (with the Company as the surviving Person) substantially
contemporaneously with the consummation of the HN Acquisition, with the Company
assuming (including by operation of law) such Permitted Escrow Subsidiary’s
obligations under the HN Acquisition Notes upon consummation of such merger or
consolidation.


“Permitted Escrow Transactions” means, with respect to any HN Acquisition Notes
issued prior to the HN Closing Date, (a) the establishment by a Permitted Escrow
Subsidiary of a segregated escrow account under the sole control of the trustee
for such HN Acquisition Notes or other escrow agent reasonably acceptable to the
Administrative Agent pursuant to a customary escrow agreement, which shall
provide for the termination of such escrow and the discharge and release of the
related Liens permitted by clause (c) below upon satisfaction of certain
conditions or the occurrence of certain events, (b) the depositing of the
Permitted Escrow Funds with respect to the HN Acquisition Notes into such escrow
account substantially contemporaneously with the issuance of such HN Acquisition
Notes and (c) the granting by the Permitted Escrow Subsidiary of a Lien on such
escrow account and the Permitted Escrow Funds in favor of the trustee for such
HN Acquisition Notes, for the ratable benefit of the holders of such HN
Acquisition Notes and, if applicable, the initial purchasers or underwriters
thereof, and all activities incidental thereto.


(b)     Section 1.1 of the Credit Agreement is hereby amended by restating in
its entirety each of the following definitions therein to read as set forth
below for such definition:


“Funded Debt” means all Debt of the Company and its Subsidiaries, determined on
a consolidated basis, that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date), but excluding Debt of any Permitted Escrow
Subsidiaries.






--------------------------------------------------------------------------------




“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases), but excluding interest expense of any Permitted Escrow
Subsidiaries.


“Loan Party” means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary or Permitted Escrow Subsidiary so long as such Subsidiary qualifies
as a Dormant Subsidiary or Permitted Escrow Subsidiary, respectively, hereunder,
and excluding the Centene Plaza Subsidiary and the Centene Plaza Phase II
Subsidiary, but specifically including those listed on Schedule 1.1(b); provided
that (a) the Centene Plaza Subsidiary may become a Loan Party after the
repayment in full of the NML Loan and (b) the Centene Plaza Phase II Subsidiary
may become a Loan Party after the repayment in full of the Centene Plaza Phase
II Debt. The Company agrees that any Subsidiary which is a Dormant Subsidiary or
Permitted Escrow Subsidiary will automatically become a Loan Party hereunder
without any further action if at any time such Subsidiary ceases to be a Dormant
Subsidiary or Permitted Escrow Subsidiary, respectively.


“Total Debt” means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of Indirect
Obligations (except to the extent constituting Indirect Obligations in respect
of Debt of a Person other than any Loan Party), (b) Hedging Obligations, (c)
Debt of the Company to Loan Parties and Debt of Loan Parties to the Company or
to other Loan Parties, (d) contingent obligations in respect of undrawn letters
of credit and (e) Debt of any Permitted Escrow Subsidiaries.


(c)     Section 11.14 of the Credit Agreement is amended by inserting "(other
than a Permitted Escrow Subsidiary)" immediately after "its Subsidiaries".


(d)     Section 13.1(b) of the Credit Agreement is amended by inserting "(other
than the HN Acquisition Notes issued by a Permitted Escrow Subsidiary)"
immediately after "any Debt of the Company or any of its Subsidiaries".


3.     Representations and Warranties. The Company hereby represents and
warrants to each Lender and the Administrative Agent that:


(a)     The execution, delivery and performance by the Company of this Amendment
is within the Company’s corporate powers and has been duly authorized by all
necessary corporate and, if required, stockholder action. This Amendment has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity regardless of whether considered in a proceeding in equity
or at law.


(b)     No consent or approval of any Governmental Authority or any other Person
is required for the Company to execute, deliver and perform this Amendment
(other than any consent or approval which has been obtained, which is in full
force and effect).


(c)     Each of the representations and warranties made by the Company or any
Loan Party in the Credit Agreement or any Loan Document, as applicable, are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality, in all respects) on and as of the Amendment
Effective Date as if made on and as of such date (except for those which
expressly relate to an earlier date which shall be true as of such earlier
date).


(d)     No Unmatured Event of Default or Event of Default has occurred and is
continuing on the Amendment Effective Date.


4.     Confirmation of Loan Documents. The Company confirms and ratifies all of
its obligations under the Credit Agreement and each Loan Document to which it is
a party.




--------------------------------------------------------------------------------






5.     Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date (the “Amendment Effective Date”) on which the
Administrative Agent (or its counsel) shall have received counterparts of this
Amendment (which may include facsimile transmission or other electronic
transmission of a signed counterpart) duly executed by the Company, the Required
Lenders and the Administrative Agent.


6.     Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. On and after the Amendment Effective Date, references in the Credit
Agreement (including references to the Credit Agreement as amended hereby) to
“this Agreement” and “this Credit Agreement” (and indirect references such as
“hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be references
to the Credit Agreement as amended hereby. This Amendment is deemed to be a
“Loan Document” for the purposes of the Credit Agreement.


7.     Miscellaneous. The jurisdiction and waiver of right to trial by jury
provisions in Sections 15.18 and 15.19 of the Credit Agreement are incorporated
herein by reference mutatis mutandis. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed signature page of this
Amendment by facsimile or other electronic transmission (including “.pdf”,
“.tif” or similar format) shall be effective as delivery of a manually executed
counterpart hereof. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
    
[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------








        
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


CENTENE CORPORATION,
                                    
By
/s/ William N. Scheffel
Name: William N. Scheffel
Title: EVP & CFO
















--------------------------------------------------------------------------------








BARCLAYS BANK PLC,
as Administrative Agent and Lender,
                                    
By
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President




--------------------------------------------------------------------------------








LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


Lender: CITIBANK, N.A.
                                    
By
/s/ Rosanna Valenzuela
Name: Rosanna Valenzuela
Title: Vice President


For any Lender requiring a second signature
line:
                                    
By

Name:
Title:




















--------------------------------------------------------------------------------








LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


FIFTH THIRD BANK,
                                    
By
/s/ Nathaniel E. Sher
Name: Nathaniel E. Sher
Title: Vice President


For any Lender requiring a second signature
line:
                                    
By

Name:
Title:














--------------------------------------------------------------------------------






                                 LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT
                                    
Lender: MUFG UNION BANK, N.A.
                                    
By
/s/ Teuta Ghilaga
Name: Teuta Ghilaga
Title: Director














--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


Lender: REGIONS BANK,
                                    
By
/s/ Joseph A. Miller
Name: Joseph A. Miller
Title: Managing Director


For any Lender requiring a second signature
line:
                                    
By

Name:
Title:




--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


Lender: SUNTRUST BANK,
                                    
By
/s/ Mary E. Coke
Name: Mary E. Coke
Title: Vice President


For any Lender requiring a second signature
line:
                                    
By

Name:
Title:












--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


Lender: U.S. BANK NATIONAL
ASSOCIATION,
                                    
By
/s/ David C. Mruk
Name: David C. Mruk
Title: Senior Vice President












--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
CENTENE CORPORATION CREDIT AGREEMENT


Lender: WELLS FARGO BANK, NATIONAL
ASSOCIATION,
                                    
By
/s/ Wallace Saunders
Name: Wallace Saunders
Title: Managing Director


For any Lender requiring a second signature
line:
                                    
By

Name:
Title:




